Citation Nr: 0912161	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  05-11 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial increased rating for residuals of a 
fracture of the left clavicle (minor), currently evaluated as 
20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from July 1974 to 
November 1974.  He also served on active military duty for 
training in February 1975.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 decision rating action of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  In that decision, the RO granted 
service connection for the fracture of the left clavicle with 
decreased range of motion and pain of the left shoulder at 
20 percent disabling (effective October 9, 2001).  The 
Veteran disagreed with this initial evaluation and filed an 
appeal.  

In August 2008 the Board remanded this claim for further 
development.  


FINDING OF FACT

The residuals of a fracture of the left clavicle (minor) are 
manifested by limitation of motion midway between side and 
shoulder level.  There is no intermediate ankylosis of the 
scapulohumeral articulation or other impairment of the 
humerus.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the residuals of a fracture of the left clavicle (minor) have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code (DC) 5200, 5201, 5202, 5203 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist 

The Veteran's increased rating claim arises from his 
disagreement with the initial evaluations following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not 


required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311, 1315-1316 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  In a January 2009 statement, the Veteran requested 
30 additional days to submit additional evidence.  To date no 
new evidence has been submitted.  All identified and 
available treatment records have been secured.  The Veteran 
has been medically evaluated in conjunction with his claim.  
The duties to notify and assist have been met.  

II.  Legal Criteria 

	A.  Disability Evaluations in General

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2008).  Also, for initial rating decisions that establish 
service connection and assign an initial disability rating, 
the entire period is considered for the possibility of staged 
ratings.  Consideration will be given to the possibility of 
separate ratings for separate periods of time based on the 
facts found.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2008).  In exceptional cases, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be awarded.  38 C.F.R. § 3.321 
(b)(1) (2008).  For an extraschedular evaluation to apply, 
there generally must be a "finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  

	B.  The Musculoskeletal System

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2008).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  Also, functional loss due to pain 
must be supported by pathology and shown through objective 
observation.  Johnston v. Brown, 10 Vet. App. 80, 84-85 
(1997) (citing 38 C.F.R. § 4.40).  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).  

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2008).  

Under DC 5201, a 20 percent rating is assigned for limitation 
of the minor arm motion to midway between side and shoulder 
level (between 45 and 90 degrees), and a 30 percent rating is 
assigned for limitation of motion of the minor arm to 
25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201.  (The 
normal range of motion of shoulder for flexion and abduction 
is from 0 degrees at the side to 180 degrees over head.  
38 C.F.R. § 4.71, Plate I (2008).  Thus, shoulder level is at 
90 degrees, and midway between the side and shoulder level is 
at approximately 45 degrees.)  In determining whether a 
veteran has limitation of motion to shoulder level, it is 
necessary to consider reports of forward flexion and 
abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-16 
(2003); see also 38 C.F.R. § 4.71, Plate I.

III.  Analysis

The Veteran has been rated under DC 5201, limitation of 
motion of the arm.  Service treatment records and both VA 
examination reports identify the Veteran as being right hand 
dominant.  

A September 2001 private operative report shows that the 
Veteran suffered from left shoulder pain and underwent a left 
shoulder arthroscopy with subacromial decompression.  The 
diagnosis was left shoulder rotator cuff syndrome.  

A December 2002 VA examination report shows the Veteran's 
range of motion in his left shoulder: flexion to 66 degrees; 
adduction to 62 degrees; abduction to 22 degrees; external 
rotation to 42 degrees; and internal rotation to 32 degrees.  
Pain with range of motion was reported.  The Veteran reported 
problems with weakness and stiffness but denied swelling, 
heat, redness, instability, locking, abnormal motion, and 
"giving away."  He reported daily flare-ups that lasted 
three to four hours.  He also stated that since his service 
he had worked as a truck driver and in law enforcement.  The 
Veteran reported problems at work gripping, pushing, lifting 
and generally doing any overhead work.  There was no history 
of dislocation or recurrent subluxation.  The examiner noted 
no evidence of deformity, angulation, shortening or 
interarticluar involvement.  X-rays of the shoulder and 
clavicle showed only the healed fracture of the clavicle.  

A November 2008 VA examination report also shows the 
Veteran's range of motion in his left shoulder: flexion was 
to 120 degrees; abduction to 90 degrees; external rotation to 
50 degrees; and internal rotation was to 90 degrees.  With 
repetition there was no additional limitation of motion 
secondary to pain, weakness, lack of endurance or 
incoordination.  Pain was recognized by the Veteran's facial 
grimacing.  There was no evidence of bone disease, joint 
abnormality or ankylosis.  No recurrent bone dislocations 
were reported or found.  The diagnostic test showed a healed 
midshaft fracture and mild acromioclavicular joint 
degenerative joint disease.  

The Veteran again reported painful daily flare-ups that 
"last for hours."  Stiffness and weakness were also 
reported.  The examiner stated that speculation would be 
required if she was to estimate the degree to which pain 
could significantly limit functional ability during flare-ups 
or with repetition.  She did state that the Veteran's left 
shoulder abduction was reduced by 50 percent (or a loss of 90 
degrees) secondary to the residuals of his clavicle fracture.  

As applied to this Veteran, DC 5201 would only provide for an 
increase if his left arm (minor) was limited in motion to 
25 degrees from his side.  38 C.F.R. § 4.71a.  Measurements 
taken at both VA examinations do not show such a finding.  In 
fact, the Veteran's range of motion appeared to be slightly 
improved at his later examination in November 2008.  As a 
result, an increased evaluation in excess of 20 degrees under 
DC 5201 is not warranted.  

The Board has considered whether there is any additional 
functional loss not contemplated in the current 20 percent 
evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca, 8 Vet. App. at 206.  The Veteran complained of flare-
ups and pain at both VA examinations.  Even considering the 
effects of pain on use, there is no probative evidence that 
the residuals of a fracture of the left clavicle (minor) 
disability is to such a degree to warrant an increased 
rating.  There are insufficient objective signs of deformity; 
fatigability; lack of coordination; as well as restricted or 
excess movement of the joint to warrant an increased rating.  
See 38 C.F.R. § 4.45.  

The Board has evaluated the Veteran's residuals of a fracture 
of the left clavicle (minor) disability under multiple 
diagnostic codes.  The left shoulder and clavicle do not 
demonstrate ankylosis of scapulohumeral articulation, 
malunion of the humerus, or recurrent dislocation of the 
humerus at the scapulohumeral joint to warrant higher ratings 
under other pertinent diagnostic codes.  38 C.F.R. § 4.71a, 
DCs 5200, 5202, 5203 (2008).  

In accordance with Hart, 21 Vet. App. at 509-510, staged 
ratings have been considered by the Board.  However, the 
Veteran's symptoms have shown to have remained relatively 
constant and perhaps slightly improved (at least in terms of 
range of motion).  Staged ratings are not warranted.  

As for extraschedular consideration, the Veteran has not 
needed frequent hospitalization for his disability and no 
objective evidence suggests it markedly interferes with 
employment.  The November 2008 examination report was unclear 
as to whether the Veteran was employed at the time.  However, 
no specific complaints were noted.  In any case, the existing 
schedular rating is already based upon the average impairment 
of earning capacity, and is intended to be considered from 
the point of view of a veteran working or seeking work.  No 
exceptional or unusual disability picture has been shown.  A 
referral for consideration of an extraschedular rating is not 
warranted.  38 C.F.R. § 3.321 (b)(1).  

As the preponderance of the evidence is against the claim for 
an initial increased rating, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An evaluation in excess of 20 percent for the residuals of a 
fracture of the left clavicle (minor) is denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


